internal_revenue_service national_office technical_advice_memorandum no index uil case mis no tam-109286-99 sep v taxpayers' name taxpayers' address taxpayers' tin years involved conference held legend corp x corp y corp z h w f e_p i o o n i ssue u l t u i w whether the circular lending transactions among h and his three s_corporations constituted an arrangement that protected taxpayers against loss so that they were not considered at risk under sec_465 of the internal_revenue_code of conclusion with regard to the lending transactions the circularity of payments the nature of the notes with demand and deferral provisions and the similarity of ownership among the entities when taken together are sufficient to demonstrate that the taxpayers were effectively immunized from any realistic possibility of suffering an economic loss under sec_465 thus were not at risk for the amounts in issue and facts taxpayers are husband h and corp z 4h of corp x corp y of both corp y and corp z with h individually owning a dollar_figure percent majority interest w and their children own w who own part or all h individually owns percent and wife corp xx corp x is an s_corporation that has been engaged in the at one time h owned but estate_planning considerations after building corp x into a successful company h trucking business since its incorporation all of the stock of corp x motivated him to transfer interests in corp x to w and their children became concerned over liability issues involving the trucks and trailers used in the business x's liability h formed two corporations corp y and corp z own the trucks and trailers used by corp x that are used in over-the-road trucking and leases them to corp x corp x and performs maintenance work corp z also owns trailers as well as tractors leases them to therefore in order to limit corp corp y owns trailers to because of large depreciation_deductions on their tractors and trailers corp z and corp y immediately began generating losses to pass through to taxpayers 2's passthrough losses exceeded h's bases in the corporations thereby limiting taxpayers’ ability to claim the losses therefore h sought a way of increasing his basis in each corporation in order to claim the losses however corp y's and corp h had always used corp x assets to capitalize corp and under the advice of his however because corp x had corp z and wished to continue doing so tax advisors h considered capitalizing corp y and corp z with distributions from corp x accumulated_earnings_and_profits from prior years as corporation h was restricted in the amount of tax-free distributions he could receive from corp x his tax advisors h determined that he would resolve the basis problem by lending to corps y and z thereby creating basis in indebtedness of each corporation to its shareholder accordingly h borrowed the proceeds from corp x and re-loaned them to each of corp y and corp each of which re-loaned the proceeds back to corp x lending transactions manner h hoped to create basis in each of corp x and corp y for in this in consultation with c a iid indebtedness of the corporations to a shareholder in all three sets of lending transactions involved h corp h in and corp y and corp z and one set involved corp x x the first set involving corp y which occurred on a corp x loaned dollar_figure million to h in exchange for h's recourse promissory h re-loaned the proceeds to corp y in exchange for corp note y's note and increased his basis in corp y stock y turned around and re-loaned the same proceeds back to corp x in from where they originated in exchange for corp x's note the second set which occurred on b corp x loaned dollar_figure million to h who re-loaned the proceeds to corp y which re-loaned the proceeds to corp x million to h who re-loaned dollar_figure million to corp y which re- loaned the proceeds to corp x z which occurred on d corp x loaned dollar_figure million to h in h re-loaned dollar_figure exchange for h's recourse promissory note million to corp z in exchange for corp z's note and increased his basis in corp z stock loaned the proceeds to corp x from which dollar_figure million originated in exchange for corp x's note finally corp z turned around and re- in the single set involving corp on corp x loaned dollar_figure in the third set finally corp all of the loans involved in the lending transactions were documented with notes that provided for the same rate of interest and provided for principal to be due days after demand in addition no collateral was provided as security for any of the loans the sets of loans offsetting interest payments were made by the parties to no principal payments were made thus when the losses from corps y and z exceeded h' bases the taxpayers together claimed for taxable in these corporations h arranged the lending transactions to create additional basis against which to continue claiming losses from corps y and z years e approximately dollar_figuref in losses that passed through from corps y and z the revenue_agent examining the taxpayers concluded that these circular loans should not cause taxpayers to be at risk for the amounts involved in the lending transactions which originated from corp x's loans to h claimed by taxpayers were disallowed determination we agree with the -agent's therefore the losses law and analysis sec_465 provides that in the case of an individual engaged in an activity to which sec_465 applies any loss from the activity for the taxable_year shall be allowed only to the extent of the aggregate amount with respect to which the taxpayer is risk within the meaning of close of the taxable_year sec_465 for such activity at the at l sec_465 provides that for purposes of sec_465 a the amount of money and the adjusted the amounts borrowed with respect to such sec_465 provides that for purposes of taxpayer shall be considered at risk for an activity with respect to amounts including a basis of other_property contributed by the taxpayer to the activity and b activity a taxpayer shall be considered at risk with respect to amounts borrowed for use in an activity to the extent that he has personally liable for the repayment of the amounts or pledged property other than property used in the activity as security for the borrowed amount to the extent of the net fair_market_value of the taxpayer's interest in the property property shall be taken into account as security if such property is directly or indirectly financed by indebtedness that is secured_by property described in sec_465 sec_465 b a no is sec_465 provides that notwithstanding any other a taxpayer shall not be considered at risk provision of with respect to amount protected against loss through nonrecourse_financing guarantees stop loss agreements or other similar arrangements sec_465 the issue presented for technical_advice is whether taxpayers were protected against loss by other similar arrangements the phrase other similar arrangements was analyzed by the ninth circuit in considering loss protection in a computer purchasing and leasing transaction under sec_465 principals leasing corp v u s 904_f2d_477 in american principals the taxpayers were held to be not at risk for their obligations in a computer leasing transaction because they were protected from loss by a system of circular book entries the court propounded the realistic possibility or economic reality test in analyzing the phrase other similar arrangements see american principals leasing corp v u s cir in american at under this test it is enough to show that as a practical matter it was unlikely that anyone would ever force the taxpayer to pay actual cash in its discussion the court states is to suspend at t he purpose of sub sec_465 risk treatment where a transaction is structured - by whatever method - to remove any realistic possibility that the taxpayer will suffer an economic loss if the transaction turns out to be unprofitable theoretical possibility that the taxpayer will suffer economic loss is insufficient to avoid the applicability of this subsection b be guided by economic reality date the unexpected occurs and the taxpayer will suffer at some future we must if a a loss the taxpayer will at that time become at risk and be able to take the deductions for previous years that were suspended under this subsection american principal leasing corp v u s pincite using this economic reality test the court found under the facts involved that no circumstances existed under which one of the parties would break the chain of payments or even demand that its obligee satisfy its obligations in cash or sell a note to an outside party who would demand cash payment court no party could expect any benefit from doing so according to the thus the ninth circuit's test asks whether there is any realistic possibility that the taxpayer ultimately will be subject_to economic loss on the investment at issue this standard the substance of the transaction not its form guides the test looks not to any single factor but whether the combination of factors and characteristics of the transaction rises to the level of an other similar arrangements with the effect of protecting taxpayers against risk in applying affd the tax_court approved this test in levien v commissioner cir for t c another computer purchasing and leasing transaction addition the tax_court has held that the potential insolvency of the party providing the loss protection is not a consideration in determining whether amounts are protected from loss unless and until the insolvency occurs see capek v commissioner 86_tc_77 f 3d in under the facts of taxpayers' case corp x loaned money to h who re-loaned the money to either of corp y or corp z which re-loaned the money back to corp x transactions the proceeds of all of three loans originated with corp x and ended up with corp x transactions the terms of all of the loans among the parties were identical the same rate of interest no principal payments until demand and payment due days after demand for each set of lending for each set of lending - the circular nature of each set of lending transactions in sec_465 b part protected h against loss within the meaning of applying the above economic reality test to the facts involved we find no circumstances existed under which one of the parties would break the chain of payments or even demand that its obligee satisfy its obligations in cash or sell a note to an outside party who would demand cash payment expected any benefit from doing so since that would have triggered a demand for payment from each of the other parties resulting in the same circularity of payment as there was of lending essentially matching flow of interest payments with no principal moreover the provisions of the loans created an no party could have payments per se constitute an other arrangements for purposes of sec_465 they are an element to be considered while no rule exists that holds circular payments to in addition the common ownership of the s_corporations and in the deferral provisions of the loans are other elements to be taken into account in determining insulation from risk vander heide v commissioner t c memo the court stated that the circularity of the payments when combined with the common ownership of two parties to a computer purchasing and leasing transaction provided little incentive for the creditor of the limited_partnership involved to pursue the limited partners for their share of the debt in the event of a default in holding that the petitioner was effectively immunized from any realistic possibility of suffering economic loss and therefore not at risk the entities as an element of its determination case common ownership existed among the parties shareholder of both corps y and z and the majority shareholder of corp x the court cited the similarity of ownership among in which w is also a shareholder in the instant is the h also in vander heide there were deferral provisions for delaying the rental payments and the payment of principal and interest on the note for the computer equipment purchase court cited the deferral provisions as another element in its determination of whether taxpayers were at risk case loans that were not payable until days after demand in the instant the loans involved in the lending transactions were demand the we conclude that the circularity of payments the demand notes with deferral provisions and the similarity of ownership among the entities when taken together are sufficient to demonstrate that the taxpayers were effectively immunized from any realistic possibility of suffering an economic loss under sec_465 and thus were not at risk for the amounts in issue the issue of whether the lending transactions created basis for h in either corp y or corp z for purposes of presented for technical_advice because both the appeals officer and the taxpayers' representative believe that the government's position on that issue is clear and unchanged that is these transactions do not create either debt or equity basis in the corporations sec_1366 was not a copy of this technical_advice_memorandum is to be given to the taxpayers may not be used or cited as precedent sec_6110 of the code provides that it o y
